Citation Nr: 0800252	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-39 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  In October 2005, the veteran testified 
at a hearing before the undersigned Veterans Law Judge at the 
RO (Travel Board hearing); a copy of the hearing transcript 
is associated with the claims file.  

In October 2006, the Board remanded the veteran's claim to 
the agency of original jurisdiction (AOJ) for additional 
evidentiary development.  Subsequently, in a July 2007 rating 
decision, the RO granted service connection for residuals of 
the veteran's right knee injury.  The grant of service 
connection represents a complete grant of that benefit sought 
on appeal.  Thus, the Board does not have jurisdiction over 
that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997).   

The case has now been returned to the Board further appellate 
consideration.  


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the residuals of a left knee injury and active 
service.


CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A September 2003 
notice and duty to assist letter was sent to the veteran 
prior to the initial AOJ decision in this matter and informed 
the appellant of what evidence was needed to establish a 
service connection claim, of what VA would do or had done, 
what evidence he should provide, informed the appellant that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim, and asked him to provide any information in his 
possession.  The VA duty to notify was further satisfied 
subsequent to the initial AOJ decision by way of a November 
2006 letter that fully addressed all four notice elements and 
informed the appellant of what evidence was required to 
substantiate the appellant's claim.  

With respect to the VA's duty to assist, VA has a duty to 
assist the veteran in the development of a claim.  This duty 
includes assisting the veteran in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In the present appeal, the AOJ obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
veteran.  The AOJ requested and received the veteran's 
service medical records.  In addition, the veteran was 
afforded a VA joints examinations in December 2003, November 
2004, and December 2006.  In compliance with the Board's 
October 2006 remand, a letter was sent asking the appellant 
to let VA know of any other evidence or information that the 
appellant thought might support his claim, to identify any 
medical treatment records or health care providers, and to 
send in any evidence in the appellant's possession that 
pertains to his claim.  In a November 2006 VA Form, the 
veteran indicated that he had no further evidence to submit 
regarding his claim.  The veteran was afforded a VA joints 
examination in December 2006 and the requested etiology 
opinion was provided.  Given the above, the Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim that VA has not sought.  
In July 2007, the AOJ readjudicated the appellant's claim and 
issued a Supplemental Statement of the Case.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's October 2006 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a November 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date, if service connection was granted on 
appeal.  Since the veteran's service connection claim for 
residuals of a left knee injury is being denied, no 
disability rating or effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  The 
appellant has not alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.  

The Board finds that the evidence of record -service medical 
records, VA examinations, and lay testimony -- is adequate 
for determining whether the criteria for service connection 
for residuals of a left knee injury have been met.  
Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2007).  

The veteran contends that his left knee disorder was incurred 
during his military service.  At the aforementioned hearing 
on appeal, the veteran testified that he experienced swelling 
and pain to his left knee during a physical fitness test in 
July 1985.  He reported no other injuries to his left knee. 

Consistent with the veteran's testimony, service medical 
records show that the veteran complained of and was treated 
for his left knee condition in July 1985.  The veteran sought 
no further treatment for his left knee during service.  At a 
reenlistment examination for Reserve service dated in March 
1992, the veteran failed to report any problems associated 
with his left knee.  His knee was found to be clinically 
normal. 

Post-service medical evidence includes VA examination 
reports.  In November 2004, the veteran underwent a VA joints 
examination where he reported to have secondary strain of the 
left knee.  Upon examination, his left knee extended to 0 
degrees and flexed to 135 degrees with crepitations and 
popping.  The VA examiner found that the veteran had 
limitation of motion to his left knee and related the 
condition to the veteran's reported left knee strain.  
However, a diagnosis for the left knee was not provided.

In December 2006, the veteran was afforded the most recent VA 
joints examination for his left knee, where his claims file 
was present and reviewed by the VA examiner.  At the 
examination, the veteran repeatedly reported that he had no 
difficulty or injuries with his left knee until 2000, when he 
was doing some running.  Upon examination, there was no 
tenderness to the left knee with extension of 0 degrees and 
flexion of 110 to 115 degrees.  X-rays showed a left knee 
strain.  Based on the veteran's medical history and the 
examination, the VA examiner opined that the veteran's left 
knee condition is not caused by or related to military 
service.  The VA examiner further related the left knee 
condition as a post-service running symptomatology and found 
that the left knee did not aggravate the right knee 
condition.

After a careful review of the veteran's claims file and the 
above medical opinions, the Board concludes that the evidence 
does not support service connection for the left knee.  In 
coming to this conclusion, the Board finds the November 2004 
VA examiner's opinion is of less probative value than the 
opinions made by the December 2006 VA examiner.  The November 
2004 VA examiner stated that the veteran's claims file was 
not available for his review and based his opinion solely on 
the veteran's report of a left knee injury and secondary 
strain during basic training.  More importantly, it seems 
that the necessary tests were not conducted and a diagnosis 
was not provided for the left knee.  The Board considers a 
physician's opinion to be of less weight and credibility when 
the basis of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  In this instance, the Board finds 
the November 2004 VA joints examination to be incomplete and 
without a medical diagnosis.

In contrast, the December 2006 VA examiner reviewed the 
veteran's claims file and considered the veteran's reported 
symptoms.  The December 2006 VA examiner concluded that the 
veteran's left knee condition may be more likely due to his 
post-service running activity than his in-service swelling.  
The December 2006 VA examiner further pointed out that the 
veteran did not experience symptoms of a left knee condition 
until 2000, approximately 14 years after discharge from 
service.  This opinion is supported by the veteran's service 
medical records, along with X-ray reports, and the fact that 
the veteran sought little treatment for his left knee 
condition.  

Given the above analysis, the Board finds that there is no 
objective medical evidence linking his left knee disorder to 
the swelling noted in service.  Further, the evidence did not 
support a showing of continuity of symptoms after service as 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(2007).  In the absence of competent medical evidence linking 
the veteran's left knee disorder to service, the veteran's 
claim must be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorder.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for residuals of a 
left knee injury; it follows that, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for residuals of a left knee injury is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


